Plaintiff in error was convicted in the county court of Murray county on a charge of unlawful possession of intoxicating liquor, and his punishment fixed by the jury at a fine of $50 and imprisonment in the county jail for a period of 30 days. *Page 197 
Judgment was entered on the 16th day of October, 1930, and the record for appeal was lodged in this court on the 29th day of January, 1931. The record in this case shows that the court gave the plaintiff in error 60 days to make and serve case-made, and that thereafter, on the 16th day of December, 1930, the defendant was given an additional 30 days, and thereafter and on the 12th day of January, 1931, defendant was given an additional 15 days in which to make and serve case-made. No order of court was ever made extending the time in which the appeal might be filed in this court.
An appeal from a conviction for a misdemeanor must be filed in this court in 60 days unless the court makes proper order of extension. No such order having been made, and the appeal not having been filed in this court until 105 days after the judgment, and the time allowed by law for taking the appeal having expired, this court does not acquire jurisdiction, and the attempted appeal is dismissed.
DAVENPORT, P. J., and EDWARDS, J., concur.